Citation Nr: 1206561	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for service-connected residuals of prostate cancer, to include whether reduction from 100 percent to 40 percent was warranted. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The Veteran had active duty service from January 1968 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was conducted in December 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the December 2011 Board hearing, the Veteran testified that he had a VA examination with a urologist scheduled in the near future (December 19, 2011).  Although the record was left open for 30 days to allow the Veteran to submit the report of such examination, no additional documents have been received from the Veteran.  Since such records are constructively of record and appear to be relevant to the issue on appeal, appropriate action must be taken to associate such records with the claims file before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain and associate with the claims file all VA medical records since May 2011, to specifically include any VA examination(s) conducted in December 2011, January 2012, or February 2012.   

2.  The RO should then review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



